        CASE 0:20-cv-00885-JRT-KMM Doc. 56 Filed 09/14/20 Page 1 of 7




                           UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA



 THOMAS EVENSTAD and NATHAN BRAUN,                  Civil No. 20-885 (JRT/KMM)

                                 Plaintiffs,

 v.                                            MEMORANDUM OPINION AND ORDER
                                               GRANTING DEFENDANTS’ MOTION TO
 PAUL SCHNELL, MICHELLE SMITH, NATE                        DISMISS
 KNUTSON, KAREN ROBINSON, VICKI
 JANSSEN, JESSE PUGH, MINNESOTA
 DEPARTMENT OF CORRECTIONS, and
 STATE OF MINNESOTA,

                              Defendants.



      Thomas Evenstad, 534 Logan Avenue North, Minneapolis, MN 55404; and
      Nathan Braun OID # 252511, MCF – Stillwater, 5329 Osgood Avenue North,
      Stillwater, MN 55082, pro se.

      Corinne Wright-MacLeod and Kevin Jonassen, MINNESOTA ATTORNEY
      GENERAL’S OFFICE, 445 Minnesota Street, Suite 1400, St. Paul, MN 55101,
      for defendants.


      Plaintiffs Thomas Evenstad and Nathan Braun filed this action alleging Defendants

violated the U.S. Constitution by considering certain non-violent offenders for early

release from prison due to the COVID-19 pandemic while not considering violent

offenders for the same early release. Defendants filed a Motion to Dismiss pursuant to

Federal Rules of Civil Procedure 12(b)(1) and 12(b)(6). Because Defendants are entitled
         CASE 0:20-cv-00885-JRT-KMM Doc. 56 Filed 09/14/20 Page 2 of 7




to sovereign and qualified immunity, and because Plaintiffs fail to allege a viable claim,

the Court will grant Defendants’ Motion to Dismiss without prejudice.


                                        BACKGROUND

       Plaintiffs filed this action against Defendants in their official and individual

capacities seeking damages and injunctive relief under the Fourteenth Amendment’s

Equal Protection Clause. 1 (Compl. at 5–8, April 6, 2020, Docket No. 1.) Plaintiffs argue,

essentially, that it is a violation of their equal protection rights (in violation of the

Fourteenth Amendment) for Defendants to release non-violent offenders from prison

due to the COVID-19 pandemic while not also releasing violent offenders such as

Plaintiffs. (Id.) In addition to money damages, Plaintiffs sought the appointment of

counsel and an emergency preliminary injunction to prevent Defendants from releasing

early any prisoners classified as non-violent unless all prisoners, including those classified

as violent, are also released. (Id. at 7.) Plaintiffs also sought to proceed in forma pauperis

(“IFP”). (Docket No. 2.)

       On April 15, 2020, the Magistrate Judge issued an Order and a Report and

Recommendation (“R&R”). (Docket No. 5.) The Magistrate Judge Ordered that (1)




1 Plaintiffs also list claims for (1) “Reckless/Deliberate Indifference and Endangerment,” (2)
“Failure to Protect,” and (3) “Cruel and Unusual Punishment: Eighth Amendment Violations,”
(Compl. at 7) but fail to state what actions by Defendants caused such claims to be made and
only specifically argue that the policy of considering non-violent offenders for early release but
not violent offenders violates their rights under the Equal Protection Clause of the Fourteenth
Amendment. (Id. at 5–8.) Accordingly, the Court will dismiss these claims.

                                               -2-
         CASE 0:20-cv-00885-JRT-KMM Doc. 56 Filed 09/14/20 Page 3 of 7




Plaintiffs’ IFP applications be denied and (2) the request to appoint counsel be denied.

(Id. at 1–2.) The Magistrate Judge Recommended that the Court (1) deny without

prejudice Plaintiffs’ request for an emergency preliminary injunction and (2) strike with

prejudice Plaintiffs’ attempt to present claims on behalf of classes of individuals. (Id. at

3–4.) Plaintiffs did not specifically object to any of the Magistrate Judge’s decisions listed

above, 2 but did file successive motions seeking the same relief sought in their Complaint.

(See Docket Nos. 6–8, 12–13, 17, 19, 37.) 3

       On July 6, 2020, Defendants filed a Motion to Dismiss pursuant to Federal Rule of

Civil Procedure 12(b)(1) and 12(b)(6). (Docket No. 30.) Defendants argue under Rule

12(b)(1) that the Court lacks subject matter jurisdiction because (1) Plaintiffs’ claims for

damages against Defendants in their official capacity are barred by the Eleventh

Amendment; (2) Plaintiffs’ claims against Defendants in their personal capacity are barred

by the qualified-immunity doctrine; (3) Plaintiffs’ claims for injunctive relief are moot or

otherwise barred by the Prison Litigation Reform Act; and (4) Plaintiffs’ claims for

violations of the Equal Protection Clause of the Fourteenth Amendment are not ripe.




2Plaintiffs did file objections to the Magistrate Judge’s Order and Report and Recommendation,
but only to the extent that the Magistrate stated that Plaintiffs did not allege claims against
Defendants in their individual capacities. The Magistrate Judge corrected this error. (Docket No.
11.)

3 Additionally, Plaintiff Braun moves to compel discovery. (Docket Nos. 51 and 53.) Because
discovery has not yet begun and because the Court will grant Defendants’ Motion to Dismiss, the
Court will also deny Plaintiff Braun’s motions to compel.

                                              -3-
         CASE 0:20-cv-00885-JRT-KMM Doc. 56 Filed 09/14/20 Page 4 of 7




Defendants argue under Rule 12(b)(6) that the Complaint should be dismissed because

Plaintiffs fail to plead sufficient facts to support their claims.

       On August 10, 2020, Evenstad was released from prison. (Notice of Change of

Address, Aug. 13, 2020, Docket No. 47.)


                                         DISCUSSION


I.     RULE 12(b)(1) MOTION


       A. Standard of Review


       “A motion to dismiss pursuant to Rule 12(b)(1) challenges the Court’s subject

matter jurisdiction and requires the Court to examine whether it has authority to decide

the claims.” Damon v. Groteboer, 937 F. Supp. 2d 1048, 1063 (D. Minn. 2013). In this

facial Rule 12(b)(1) attack, the Court “restricts itself to the face of the pleadings and the

non-moving party receives the same protections as it would defending against a motion

brought under Rule 12(b)(6).” Osborn v. United States, 918 F.2d 724, 729 n.6 (8th Cir.

1990) (citation omitted). “The general rule is that a complaint should not be dismissed

unless it appears beyond doubt that the plaintiff can prove no set of facts in support of

his claim which would entitle him to relief.” Id. (cleaned up).




                                               -4-
        CASE 0:20-cv-00885-JRT-KMM Doc. 56 Filed 09/14/20 Page 5 of 7




       B. Sovereign Immunity


       The doctrine of Sovereign Immunity emanates from the Eleventh Amendment and

prohibits persons from recovering monetary damages from State officials acting in their

official capacities unless the State has waived its immunity. Will v. Mich. Dep't of State

Police, 491 U.S. 58, 71 (1989); Kruger v. Nebraska, 820 F.3d 295, 301 (8th Cir. 2016).

Defendants are either State officials or departments of the State itself. The State has not

waived immunity in federal court. See, e.g., DeGidio v. Perpich, 612 F. Supp. 1383, 1388–

89 (D. Minn. 1985). The Court therefore finds that Defendants are entitled to sovereign

immunity.

       Accordingly, the Court will dismiss Plaintiffs claims seeking monetary damages

against Defendants in their official capacity.


       C. Qualified Immunity


       “Qualified immunity shields a public official from damage liability unless the

official’s actions violate ‘clearly established statutory or constitutional rights of which a

reasonable person would have known.’” S.M. v. Krigbaum, 808 F.3d 335, 339 (8th Cir.

2015) (quoting Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982)). When qualified immunity

is sought against the supervisor of an actor that actually committed the constitutional

violation at issue, the supervisor may be “liable under § 1983 if either his direct action or

his ‘failure to properly supervise and train the offending employee’ caused the



                                             -5-
        CASE 0:20-cv-00885-JRT-KMM Doc. 56 Filed 09/14/20 Page 6 of 7




constitutional violation at issue.” Jackson v. Nixon, 747 F.3d 537, 543 (8th Cir. 2014)

(quoting Tlamka v. Serrell, 244 F.3d 628, 635 (8th Cir. 2001)). For claims asserted against

either the actor or the supervisor, Plaintiffs must make a threshold showing that their

constitutional rights were violated.

       Assuming without deciding that Plaintiffs claims are true—that the State is

considering non-violent offenders who are within half-a-year of their release date for

early release due to COVID-19 but is not considering violent offenders for the same early

release—Plaintiffs’ Fourteenth Amendment claim still fails. “Absent a threshold showing

that [Plaintiffs are] similarly situated to those who allegedly receive favorable treatment,

[Plaintiffs do] not have a viable equal protection claim.” Klinger v. Department of

Corrections, 31 F.3d 727, 731 (8th Cir. 1994). Plaintiffs have not shown that they, as violent

offenders, are similarly situated to non-violent offenders allegedly receiving disparate

treatment. See id. at 731–32 (noting that “violent and predatory” conduct may be

considered when determining the “threshold” issue of whether an inmate is similarly

situated).

       Accordingly, the Court finds Defendants are entitled to qualified immunity for

Plaintiffs’ claims for damages against them in their personal capacities. Additionally,

because Plaintiffs have not pleaded a viable Constitutional claim, the Court will also grant

Defendants’ motion to dismiss plaintiffs’ remaining claims for injunctive relief.




                                             -6-
       CASE 0:20-cv-00885-JRT-KMM Doc. 56 Filed 09/14/20 Page 7 of 7




                                          ORDER

      Based on the foregoing, and all the files, records, and proceedings herein, IT IS

HEREBY ORDERED that:

      1. Defendants’ Motion to Dismiss [Docket No. 30] is GRANTED without prejudice.

      2. Plaintiffs’ Motions [Docket Nos. 3, 6, 7, 8, 12, 13, 17, 19, 36, 37, 38, 51, and 53]

         are DENIED as MOOT.

      LET JUDGMENT BE ENTERED ACCORDINGLY.



DATED: September 14, 2020                         ______                     ______
at Minneapolis, Minnesota.                               JOHN R. TUNHEIM
                                                             Chief Judge
                                                     United States District Court




                                            -7-
